UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2014 Date of reporting period :	January 1, 2014 — December 31, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: The falling price of oil has captured headlines in recent months and is having a sustained effect on markets and economies worldwide. Cheaper oil allows many consumers and businesses to shift spending to other priorities. At the same time, the decline reflects greater pessimism about global growth, and it is having a negative impact on the energy sector — not just in the United States, but wherever energy is a key export. This change in the investing environment has contributed to an increase in market volatility. Although the U.S. economy continues to grow, economic challenges in Europe, China, and Japan are causing uncertainty. Compared with recent years, we may see more tempered returns from equity and fixed-income markets. While a number of positive trends continue, including an improving housing market and a brighter employment situation, investors should also be alert to a possible increase in short-term interest rates that is widely expected to occur in 2015. History suggests that rising rates could generate headwinds for markets. In all types of market conditions, Putnam offers a wide range of flexible strategies. Our experienced investment teams employ new ways of thinking about building portfolios for both the opportunities and risks in today’s markets. In this dynamic environment, it may be an opportune time for you to meet with your financial advisor to ensure that your portfolio is properly aligned with your goals and tolerance for risk. As always, thank you for investing with Putnam. Performance summary (as of 12/31/14) Investment objective Long-term growth of capital and any increased income that results from this growth Net asset value December 31, 2014 Class IA: $17.37 Class IB: $17.30 Total return at net asset value (as of 12/31/14) Class IA shares* Class IB shares* S&P 500 Index 1 year 14.25% 13.91% 13.69% 5 years 107.64 104.94 105.14 Annualized 15.73 15.43 15.45 10 years 95.37 90.55 109.47 Annualized 6.93 6.66 7.67 Life 100.19 92.60 152.16 Annualized 4.25 4.01 5.71 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: April 30, 1998. The S&P 500 Index is an unmanaged index of common stock performance. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Putnam VT Investors Fund 1 Report from your fund’s manager Could you tell us about the investing environment for the 12-month reporting period ended December 31, 2014? Despite some turbulence in the later months of the year, U.S. stocks delivered yet another annual gain for 2014. For the third consecutive year, the S&P 500 Index posted a double-digit advance, and major indexes again surged to record highs. Most of the year was relatively calm for the U.S. stock market. However, in October, stocks declined nearly 10% in response to global geopolitical tensions, slowing growth in Europe and China, and falling oil prices. Although it felt painful at the time, that pullback was relatively mild, in our view. Stocks recovered dramatically, dipped again in December, and then surged to new record highs. With the exception of energy, stocks in most sectors made impressive rebounds by the close of the year. We saw some pretty powerful gains, especially in health care and certain parts of retail and industrials. Was it more difficult to find investing ideas as stocks kept advancing? It was more difficult to find ideas toward the close of the year, but there are opportunities out there. We want to take advantage of stock price dislocations, which we believe exist mainly in the energy sector. Massive weakness in energy prices — created by a surplus of oil — has hurt the stocks of many energy companies, particularly those that specialize in exploration and production [E&P]. In light of steep declines, we are studying the balance sheets and cost structures of energy companies to determine which of them can hold up through the downturn. In particular, we’re researching the drilling companies and the potential impact of plunging oil prices on their profitability. I think that current oil prices could remain with us for a while, and that over time we will see some shakeout, and production will start to slow. Some of the more leveraged players, many of them private companies, will suffer, and the next big move in the energy sector could be due to consolidation. We may see more acquisitions, both on the E&P side and the services side. Can you provide examples of stocks or strategies that helped the portfolio’s relative performance for the period? The portfolio had solid gains for the reporting period and slightly outperformed its benchmark, the S&P 500. The top performer for the period was the stock of Alibaba Group Holding, the China-based e-commerce company whose $25 billion initial public offering [IPO] was the largest in history. The stock price soared in the aftermath of its IPO in September, and in early November, the company announced strong sales growth in its first financial reporting as a public company. Another top contributor was the stock of Southwest Airlines. We have been bullish on airlines for some time. This is an industry in which stocks have advanced as a result of restructuring and consolidation. There are fewer companies, less competition for market share, and a focus on generating ancillary revenues. Southwest’s share price advanced as the company reported strong revenue and increased passenger traffic, both of which surpassed that of many competitors. What are some holdings that detracted from relative portfolio returns? Energy stocks were the greatest detractors from performance during the period. The price of oil dropped more than 40% from June to December, when it hit a five-year low. These steadily declining energy prices pressured portfolio holdings such as QEP Resources and Occidental Petroleum. The stock of Las Vegas Sands, an owner and operator of casino resorts in Asia and the United States, was also a detractor. The gaming industry in China struggled considerably throughout 2014 as casino traffic slowed in Macao. Besides energy, what sectors of the market interest you today? Certain pockets of the industrials sector remain interesting to us. Aerospace and defense stocks have done well, and are mostly immune to the recent volatility in commodities, in our view. In addition, we believe many of these companies have solid capital allocation strategies and healthy balance sheets, which can lead to strong earnings growth potential. Also in industrials, we are focused on the airlines, which have been strong contributors to my portfolios for some time. Airline stocks were crushed in the October downturn, but have bounced back dramatically. They have benefited from lower oil prices, and although they are more expensive than they have been in a while, we still believe they are attractively valued. What is your outlook for stock market investing as we enter 2015? We believe a key risk for 2015 lies with the large multinational companies — those that source much of their earnings from overseas, where the economies and currencies are considerably weaker than they are in the United States. The U.S. economy has been relatively strong, and we’re seeing improvement in key areas such as employment and consumer sentiment. As for corporate profitability, we believe we may still see high single-digit or even low double-digit earnings growth into 2015. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. 2 Putnam VT Investors Fund Your fund’s manager Portfolio Manager Gerard P. Sullivan joined Putnam in 2008 and has been in the investment industry since 1982. Your fund’s manager may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. Putnam VT Investors Fund 3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The two left-hand columns of the Expense per $1,000 table show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2014, to December 31, 2014. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the Expense per $1,000 table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expense ratios Class IA Class IB Total annual operating expenses for the fiscal year ended 12/31/13* 0.73% 0.98% Annualized expense ratio for the six-month period ended 12/31/14† 0.71% 0.96% *Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. †For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expense per $1,000 Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/14 for the 6 months ended 12/31/14 Class IA Class IB Class IA Class IB Expenses paid per $1,000*† $3.68 $4.97 $3.62 $4.89 Ending value (after expenses) $1,055.30 $1,053.60 $1,021.63 $1,020.37 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/14. The expense ratio may differ for each share class. †Expenses based on actual returns are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Expenses based on a hypothetical 5% return are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 4 Putnam VT Investors Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT Investors Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT Investors Fund (the “fund”) at December 31, 2014, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2014 by correspondence with the custodian and brokers, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 9, 2015 Putnam VT Investors Fund 5 The fund’s portfolio 12/31/14 COMMON STOCKS (99.5%)* Shares Value Aerospace and defense (3.9%) Airbus Group NV (France) 6,541 $324,873 General Dynamics Corp. 12,800 1,761,536 Honeywell International, Inc. 12,827 1,281,674 L-3 Communications Holdings, Inc. 9,424 1,189,403 Northrop Grumman Corp. 11,700 1,724,463 Textron, Inc. 9,000 378,990 TransDigm Group, Inc. 1,500 294,525 United Technologies Corp. 6,610 760,150 Air freight and logistics (0.3%) FedEx Corp. 2,900 503,614 Airlines (1.5%) Alaska Air Group, Inc. 4,600 274,896 Copa Holdings SA Class A (Panama) S 1,400 145,096 Delta Air Lines, Inc. 13,200 649,308 Southwest Airlines Co. 37,900 1,603,928 Spirit Airlines, Inc. † 4,100 309,878 Auto components (1.1%) Dana Holding Corp. 13,500 293,490 Lear Corp. 5,200 510,016 Magna International, Inc. (Canada) 3,900 423,891 TRW Automotive Holdings Corp. † 8,796 904,669 Automobiles (0.4%) Ford Motor Co. 55,800 864,900 Banks (6.7%) Bank of America Corp. 107,142 1,916,770 Citigroup, Inc. 34,157 1,848,235 JPMorgan Chase & Co. 72,627 4,544,998 PNC Financial Services Group, Inc. 8,000 729,840 Regions Financial Corp. 22,000 232,320 Wells Fargo & Co. 75,550 4,141,651 Beverages (2.2%) Coca-Cola Co. (The) 12,700 536,194 Coca-Cola Enterprises, Inc. 15,500 685,410 Dr. Pepper Snapple Group, Inc. 12,900 924,672 Monster Beverage Corp. † 3,500 379,225 PepsiCo, Inc. 20,120 1,902,547 Biotechnology (3.5%) Amgen, Inc. 12,563 2,001,160 Biogen Idec, Inc. † 3,300 1,120,185 Celgene Corp. † 16,900 1,890,434 Cubist Pharmaceuticals, Inc. † 1,786 179,761 Gilead Sciences, Inc. † 18,900 1,781,514 Capital markets (3.7%) Ameriprise Financial, Inc. 7,900 1,044,775 Apollo Global Management, LLC Class A 14,500 341,910 Artisan Partners Asset Management, Inc. Class A 5,812 293,680 Carlyle Group LP (The) 14,209 390,748 Charles Schwab Corp. (The) 16,000 483,040 Goldman Sachs Group, Inc. (The) 10,020 1,942,177 KKR & Co. LP 15,200 352,792 Legg Mason, Inc. S 7,700 410,949 COMMON STOCKS (99.5%)* cont. Shares Value Capital markets cont. Morgan Stanley 26,300 $1,020,440 State Street Corp. 13,600 1,067,600 Chemicals (2.3%) Albemarle Corp. S 4,100 246,533 Axalta Coating Systems, Ltd. † 8,722 226,946 Axiall Corp. 5,900 250,573 CF Industries Holdings, Inc. 1,700 463,318 Dow Chemical Co. (The) 15,301 697,879 Huntsman Corp. 23,600 537,608 LyondellBasell Industries NV Class A 8,800 698,632 Monsanto Co. 6,100 728,767 Sherwin-Williams Co. (The) 2,600 683,904 Commercial services and supplies (0.5%) Cintas Corp. 8,600 674,584 KAR Auction Services, Inc. 7,793 270,027 MiX Telematics, Ltd. ADR (South Africa) † 18,067 117,436 Communications equipment (2.0%) Cisco Systems, Inc. 76,741 2,134,551 Juniper Networks, Inc. 12,900 287,928 QUALCOMM, Inc. 21,400 1,590,662 Construction materials (0.2%) CaesarStone Sdot-Yam, Ltd. (Israel) S 5,491 328,472 Consumer finance (1.3%) American Express Co. 5,900 548,936 Capital One Financial Corp. 12,000 990,600 Discover Financial Services 15,500 1,015,095 Containers and packaging (0.5%) Ball Corp. 5,300 361,301 Berry Plastics Group, Inc. † 12,100 381,755 MeadWestvaco Corp. 6,000 266,340 Diversified consumer services (0.2%) Weight Watchers International, Inc. † S 11,300 280,692 Diversified financial services (0.4%) Berkshire Hathaway, Inc. Class B † 4,730 710,210 Restaurant Brands International LP (Units) † S 88 3,321 Diversified telecommunication services (1.5%) AT&T, Inc. 21,520 722,857 CenturyLink, Inc. 6,400 253,312 Iridium Communications, Inc. † S 36,137 352,336 Verizon Communications, Inc. 37,050 1,733,199 Electric utilities (1.1%) American Electric Power Co., Inc. 6,600 400,752 Entergy Corp. 9,400 822,312 Exelon Corp. S 25,800 956,664 Electrical equipment (0.1%) Generac Holdings, Inc. † S 5,800 271,208 Electronic equipment, instruments, and components (0.3%) CDW Corp. of Delaware 9,812 345,088 Keysight Technologies, Inc. † 8,200 276,914 6 Putnam VT Investors Fund COMMON STOCKS (99.5%)* cont. Shares Value Energy equipment and services (1.8%) Cameron International Corp. † 4,200 $209,790 FMSA Holdings, Inc. † S 31,829 220,257 Halliburton Co. 19,200 755,136 Helmerich & Payne, Inc. 3,400 229,228 Nabors Industries, Ltd. 25,200 327,096 Schlumberger, Ltd. 20,984 1,792,243 Food and staples retail (3.2%) Costco Wholesale Corp. 6,000 850,500 CVS Health Corp. 28,680 2,762,171 Kroger Co. (The) 21,400 1,374,094 Safeway, Inc. 11,400 400,368 Wal-Mart Stores, Inc. S 12,200 1,047,736 Food products (0.8%) Amira Nature Foods, Ltd. (United Arab Emirates) † S 19,780 283,843 Archer-Daniels-Midland Co. 9,800 509,600 Bunge, Ltd. 3,100 281,821 Keurig Green Mountain, Inc. 2,200 291,269 Pinnacle Foods, Inc. 8,000 282,400 Health-care equipment and supplies (1.9%) Becton Dickinson and Co. 3,100 431,396 C.R. Bard, Inc. 1,800 299,916 Covidien PLC 9,600 981,888 Edwards Lifesciences Corp. † 1,900 242,022 Halyard Health, Inc. † 500 22,735 Medtronic, Inc. 15,490 1,118,378 St. Jude Medical, Inc. 11,100 721,833 Health-care providers and services (3.0%) Aetna, Inc. 7,300 648,459 AmerisourceBergen Corp. 7,100 640,136 Anthem, Inc. 7,300 917,391 Cardinal Health, Inc. 11,000 888,030 CIGNA Corp. 4,600 473,386 Express Scripts Holding Co. † 3,900 330,213 HCA Holdings, Inc. † 11,500 843,985 Humana, Inc. 3,500 502,705 UnitedHealth Group, Inc. 7,800 788,502 Hotels, restaurants, and leisure (1.9%) Carrols Restaurant Group, Inc. † S 69,100 527,233 Hilton Worldwide Holdings, Inc. † 13,230 345,171 Intrawest Resorts Holdings, Inc. † 12,237 146,110 Las Vegas Sands Corp. 12,100 703,736 McDonald’s Corp. 6,030 565,011 Penn National Gaming, Inc. † 30,000 411,900 Restaurant Brands International, Inc. (Canada) † S 8,712 340,116 Wyndham Worldwide Corp. 4,400 377,344 Yum! Brands, Inc. 4,700 342,395 Household durables (0.5%) New Home Co., Inc. (The) † 22,892 331,476 WCI Communities, Inc. † S 8,526 166,939 Whirlpool Corp. 2,500 484,350 Household products (1.0%) Clorox Co. (The) 4,000 416,840 Energizer Holdings, Inc. 3,200 411,392 Procter & Gamble Co. (The) 13,250 1,206,943 COMMON STOCKS (99.5%)* cont. Shares Value Independent power and renewable electricity producers (0.4%) AES Corp. 18,004 $247,915 NRG Energy, Inc. 20,300 547,085 Industrial conglomerates (1.7%) 3M Co. 11,500 1,889,680 General Electric Co. 43,420 1,097,223 Siemens AG (Germany) 4,166 472,467 Insurance (3.0%) Allstate Corp. (The) 9,600 674,400 American International Group, Inc. 28,233 1,581,330 Assured Guaranty, Ltd. 14,000 363,860 Chubb Corp. (The) 4,000 413,880 Genworth Financial, Inc. Class A † 19,200 163,200 Hartford Financial Services Group, Inc. (The) 7,300 304,337 Lincoln National Corp. S 11,800 680,506 MetLife, Inc. 12,748 689,539 Prudential PLC (United Kingdom) 13,258 305,095 Travelers Cos., Inc. (The) 8,300 878,555 Internet and catalog retail (0.9%) Amazon.com, Inc. † 1,665 516,733 Expedia, Inc. 4,900 418,264 FabFurnish GmbH (acquired 8/2/13, cost $4) (Private) (Brazil) †Δ Δ F 3 3 Global Fashion Holding SA (acquired 8/2/13, cost $219,415) (Private) (Brazil) †Δ Δ F 5,179 130,187 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $4) (Private) (Brazil) † Δ Δ F 3 3 New Middle East Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) † Δ Δ F 1 1 Priceline Group, Inc. (The) † 600 684,126 Internet software and services (2.7%) Alibaba Group Holding, Ltd. ADR (China) † S 13,942 1,449,131 AOL, Inc. † 9,700 447,849 eBay, Inc. † 7,300 409,676 Facebook, Inc. Class A † 11,500 897,230 Google, Inc. Class C † 2,909 1,531,298 Yahoo!, Inc. † 13,700 691,987 IT Services (2.7%) Automatic Data Processing, Inc. 4,700 391,839 Computer Sciences Corp. 15,100 952,055 DST Systems, Inc. 4,586 431,772 IBM Corp. 8,980 1,440,751 MasterCard, Inc. Class A 8,000 689,280 Visa, Inc. Class A 3,500 917,700 Xerox Corp. 35,000 485,100 Leisure products (0.2%) Malibu Boats, Inc. Class A † 19,022 366,554 Life sciences tools and services (0.2%) Agilent Technologies, Inc. 8,600 352,084 Machinery (1.3%) Caterpillar, Inc. 9,900 906,147 Deere & Co. 4,700 415,809 Illinois Tool Works, Inc. 5,300 501,910 Parker Hannifin Corp. 2,800 361,060 Trinity Industries, Inc. S 16,300 456,563 Putnam VT Investors Fund 7 COMMON STOCKS (99.5%)* cont. Shares Value Media (3.1%) Comcast Corp. Class A 29,670 $1,721,157 DIRECTV † 6,300 546,210 DISH Network Corp. Class A † 6,100 444,629 SFX Entertainment, Inc. † S 20,149 91,275 Time Warner Cable, Inc. 5,400 821,124 Time Warner, Inc. 12,700 1,084,834 Time, Inc. S 2,150 52,912 Walt Disney Co. (The) 15,100 1,422,269 Metals and mining (0.3%) Freeport-McMoRan, Inc. (Indonesia) 13,300 310,688 United States Steel Corp. 8,600 229,964 Multi-utilities (0.2%) Public Service Enterprise Group, Inc. 7,400 306,434 Multiline retail (1.2%) Kohl’s Corp. S 7,600 463,904 Macy’s, Inc. 16,100 1,058,575 Target Corp. 12,500 948,875 Oil, gas, and consumable fuels (5.7%) Apache Corp. 8,200 513,894 Chevron Corp. 14,240 1,597,443 EOG Resources, Inc. 12,700 1,169,289 Exxon Mobil Corp. 33,705 3,116,027 Hess Corp. 5,200 383,864 JP Energy Partners LP † 14,800 181,004 Memorial Resource Development Corp. † 41,590 749,868 Occidental Petroleum Corp. 11,472 924,758 QEP Resources, Inc. 24,600 497,412 Rice Midstream Partners LP † S 21,449 359,271 Royal Dutch Shell PLC ADR (United Kingdom) 5,800 388,310 Suncor Energy, Inc. (Canada) 11,500 365,470 USD Partners LP † 23,658 335,234 Valero Energy Corp. 14,600 722,700 Paper and forest products (0.3%) International Paper Co. 10,000 535,800 Personal products (0.8%) Avon Products, Inc. 47,600 446,964 Coty, Inc. Class A † 35,158 726,364 Estee Lauder Cos., Inc. (The) Class A 4,800 365,760 Pharmaceuticals (5.9%) AbbVie, Inc. 16,610 1,086,958 Actavis PLC † 1,500 386,115 Eli Lilly & Co. 13,000 896,870 Jazz Pharmaceuticals PLC † S 2,446 400,484 Johnson & Johnson 27,530 2,878,812 Merck & Co., Inc. 34,100 1,936,539 Mylan, Inc. † 7,300 411,501 Pfizer, Inc. 83,586 2,603,704 Shire PLC ADR (United Kingdom) 3,000 637,620 Zoetis, Inc. 10,100 434,603 Real estate investment trusts (REITs) (0.7%) American Tower Corp. R 3,100 306,435 Armada Hoffler Properties, Inc. R S 52,354 496,839 COMMON STOCKS (99.5%)* cont. Shares Value Real estate investment trusts (REITs) cont. Hannon Armstrong Sustainable Infrastructure Capital, Inc. R 16,240 $231,095 Kimco Realty Corp. R 13,500 339,390 Road and rail (0.9%) Union Pacific Corp. 15,400 1,834,602 Semiconductors and semiconductor equipment (3.2%) Broadcom Corp. Class A 6,200 268,646 Intel Corp. 54,920 1,993,047 Lam Research Corp. 6,700 531,578 Marvell Technology Group, Ltd. 27,100 392,950 Maxim Integrated Products, Inc. 9,300 296,391 Micron Technology, Inc. † 32,900 1,151,829 NVIDIA Corp. 22,700 455,135 Skyworks Solutions, Inc. 5,100 370,821 Texas Instruments, Inc. 18,600 994,449 Software (4.8%) Activision Blizzard, Inc. 13,200 265,980 Cadence Design Systems, Inc. † S 13,600 257,992 Electronic Arts, Inc. † 12,300 578,285 Microsoft Corp. 92,550 4,298,948 Oracle Corp. 67,330 3,027,830 Symantec Corp. 24,400 625,982 TiVo, Inc. † 37,000 438,080 Specialty retail (2.9%) Bed Bath & Beyond, Inc. † 6,200 472,254 Best Buy Co., Inc. 11,700 456,066 Gap, Inc. (The) 14,600 614,806 Home Depot, Inc. (The) 16,100 1,690,017 Lowe’s Cos., Inc. 16,500 1,135,200 Michaels Cos., Inc. (The) † 13,781 340,804 Office Depot, Inc. † 20,500 175,788 Select Comfort Corp. † 16,197 437,805 TJX Cos., Inc. (The) 7,700 528,066 Technology hardware, storage, and peripherals (6.2%) Apple, Inc. 67,783 7,481,888 EMC Corp. 43,800 1,302,612 Hewlett-Packard Co. 30,216 1,212,568 NetApp, Inc. 6,400 265,280 SanDisk Corp. 9,839 964,025 Western Digital Corp. 10,400 1,151,280 Textiles, apparel, and luxury goods (1.1%) Hanesbrands, Inc. 5,100 569,262 Michael Kors Holdings, Ltd. † 3,700 277,870 NIKE, Inc. Class B 7,000 673,050 Tumi Holdings, Inc. † 10,800 256,284 VF Corp. 6,100 456,890 Tobacco (0.9%) Lorillard, Inc. 8,800 553,872 Philip Morris International, Inc. 16,033 1,305,883 Trading companies and distributors (0.4%) Air Lease Corp. 7,525 258,183 United Rentals, Inc. † 5,700 581,457 Total common stocks (cost $135,221,492) 8Putnam VT Investors Fund CONVERTIBLE PREFERRED STOCKS (0.3%)* Shares Value American Tower Corp. Ser. A, $5.25 cv. pfd. R 2,034 $231,622 Iridium Communications, Inc. 144A $7.00 cv. pfd. 3,770 440,619 Total convertible preferred stocks (cost $580,400) SHORT-TERM INVESTMENTS (4.2%)* Shares Value Putnam Cash Collateral Pool, LLC 0.20% d 8,340,592 $8,340,592 Total short-term investments (cost $8,340,592) Total investments (cost $144,142,484) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreignsecurities on deposit with a custodian bank Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2014 through December 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $199,197,299. † Non-income-producing security. ΔΔ Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $130,194, or 0.1% of net assets. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $9 to cover the settlement of certain securities. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $26,745,042 $— $130,194 Consumer staples 17,945,868 — — Energy 14,838,294 — — Financials 31,153,453 305,095 — Health care 28,849,319 — — Industrials 20,513,350 797,340 — Information technology 43,696,407 — — Materials 6,948,480 — — Telecommunication services 3,061,704 — — Utilities 3,281,162 — — Total common stocks Convertible preferred stocks — 672,241 — Short-term investments — 8,340,592 — Totals by level * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in Note 1) did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Putnam VT Investors Fund 9 Statement of assets and liabilities 12/31/14 Assets Investment in securities, at value, including $8,075,146 of securities on loan (Note 1): Unaffiliated issuers (identified cost $135,801,892) $198,937,949 Affiliated issuers (identified cost $8,340,592) (Note 1) 8,340,592 Cash 97,762 Dividends and other receivables 276,094 Receivable for shares of the fund sold 18,764 Receivable for investments sold 434,465 Total assets Liabilities Payable for shares of the fund repurchased 224,928 Payable for compensation of Manager (Note 2) 92,999 Payable for custodian fees (Note 2) 5,707 Payable for investor servicing fees (Note 2) 14,316 Payable for Trustee compensation and expenses (Note 2) 143,304 Payable for administrative services (Note 2) 1,347 Payable for distribution fees (Note 2) 25,050 Collateral on securities loaned, at value (Note 1) 8,340,592 Other accrued expenses 60,084 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $147,604,930 Undistributed net investment income (Note 1) 2,045,063 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (13,588,511) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 63,135,817 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $81,862,279 Number of shares outstanding 4,713,900 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $17.37 Computation of net asset value Class IB Net assets $117,335,020 Number of shares outstanding 6,781,355 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $17.30 The accompanying notes are an integral part of these financial statements. 10Putnam VT Investors Fund Statement of operations Year ended 12/31/14 Investment income Dividends (net of foreign tax of $10,607) $4,200,085 Interest (including interest income of $80 from investments in affiliated issuers) (Note 5) 86 Securities lending (Note 1) 71,300 Total investment income Expenses Compensation of Manager (Note 2) 1,119,626 Investor servicing fees (Note 2) 203,491 Custodian fees (Note 2) 23,012 Trustee compensation and expenses (Note 2) 8,121 Distribution fees (Note 2) 303,423 Administrative services (Note 2) 5,102 Other 98,414 Total expenses Expense reduction (Note 2) (8,065) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 30,716,824 Net realized loss on foreign currency transactions (Note 1) (2,347) Net unrealized depreciation of assets and liabilities in foreign currencies during the year (244) Net unrealized depreciation of investments during the year (6,578,764) Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets Year ended Year ended 12/31/14 12/31/13 Decrease in net assets Operations: Net investment income $2,518,347 $2,743,188 Net realized gain on investments and foreign currency transactions 30,714,477 44,279,263 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (6,579,008) 19,580,714 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (1,206,899) (1,419,162) Class IB (1,464,107) (2,278,748) Decrease from capital share transactions (Note 4) (38,960,286) (68,187,616) Total decrease in net assets Net assets: Beginning of year 214,174,775 219,457,136 End of year (including undistributed net investment income of $2,045,063 and $2,278,200, respectively) The accompanying notes are an integral part of these financial statements. Putnam VT Investors Fund11 Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Class IA 12/31/14 .22 1.95 (.23) .72 1.39 50 12/31/13 .19 3.88 (.23) .73 1.39 83 12/31/12 .19 1.52 (.17) .74 1.76 60 12/31/11 .14 (.10) (.14) .73 1.40 55 12/31/10 .12 1.15 (.13) .73 1.28 85 Class IB 12/31/14 .18 1.94 (.19) .97 1.14 50 12/31/13 .15 3.86 (.19) .98 1.15 83 12/31/12 .17 1.51 (.14) .99 1.50 60 12/31/11 .12 (.11) (.11) .98 1.15 55 12/31/10 .09 1.15 (.11) .98 1.03 85 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. The accompanying notes are an integral part of these financial statements. 12 Putnam VT Investors Fund Notes to financial statements 12/31/14 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2014 through December 31, 2014. Putnam VT Investors Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek long-term growth of capital and any increased income that results from this growth. The fund invests mainly in common stocks (growth or value stocks or both) of large U.S. companies that Putnam Management believes have favorable investment potential. For example, the fund may purchase stocks of companies with stock prices that reflect a value lower than that which Putnam Management places on the company. Putnam Management may also consider other factors that Putnam Management believes will cause the stock price to rise and may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and has delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions Putnam VT Investors Fund 13 and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $8,340,592 and the value of securities loaned amounted to $8,075,146. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At December 31, 2014, the fund had a capital loss carryover of $11,636,264 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $11,636,264 N/A $11,636,264 12/31/17 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions and from nontaxable dividends. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $80,478 to decrease undistributed net investment income, $1,882 to decrease paid-in-capital and $82,360 to decrease accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $64,690,295 Unrealized depreciation (3,505,409) Net unrealized appreciation 61,184,886 Undistributed ordinary income 2,045,063 Capital loss carryforward (11,636,264) Cost for federal income tax purposes $146,093,655 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 37.9% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.710% of the first $5 billion, 0.660% of the next $5 billion, 0.610% of the next $10 billion, 0.560% of the next $10 billion, 0.510% of the next $50 billion, 0.490% of the next $50 billion, 0.480% of the next $100 billion and 0.475% of any excess thereafter. 14 Putnam VT Investors Fund The fund’s shareholders approved the fund’s current management contract with Putnam Management effective February 27, 2014. Shareholders were asked to approve the fund’s management contract following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who had controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. The substantive terms of the management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract and reflect the rates provided in the table above. Putnam Management has contractually agreed, through June 30, 2015, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $82,109 Class IB 121,382 Total $203,491 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were not reduced under the expense offset arrangements and were reduced by $8,065 under the brokerage/service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $115, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $303,423 Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales, excluding short-term investments were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $101,065,386 $139,569,107 U.S. government securities (Long-term) — — Total Putnam VT Investors Fund 15 Note 4 — Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/14 Year ended 12/31/13 Year ended 12/31/14 Year ended 12/31/13 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 102,727 $1,681,064 87,175 $1,168,054 139,615 $2,288,617 125,779 $1,580,535 Shares issued in connection with reinvestment of distributions 78,066 1,206,899 112,991 1,419,162 94,826 1,464,107 181,863 2,278,748 180,793 2,887,963 200,166 2,587,216 234,441 3,752,724 307,642 3,859,283 Shares repurchased (1,068,589) (17,109,993) (1,149,624) (15,492,316) (1,764,816) (28,490,980) (4,426,405) (59,141,799) Net decrease Note 5 — Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the beginning of Fair value at the end of the Name of affiliate the reporting period Purchase cost Sale proceeds Investment income reporting period Putnam Short Term Investment Fund * $410,102 $17,536,930 $17,947,032 $80 $— Total $— * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. 16Putnam VT Investors Fund Federal tax information (Unaudited) The fund designated 100% of ordinary income distributions as qualifying for the dividends received deduction for corporations. Putnam VT Investors Fund 17 Shareholder meeting results (Unaudited) February 27, 2014 special meeting At the meeting, each of the nominees for Trustees was elected, with all funds of the Trust voting together as a single class, as follows: Votes for Votes withheld Liaquat Ahamed 545,333,593 24,865,496 Ravi Akhoury 545,906,178 24,292,911 Barbara M. Baumann 549,255,821 20,943,268 Jameson A. Baxter 548,878,213 21,320,877 Charles B. Curtis 548,266,326 21,932,764 Robert J. Darretta 548,954,413 21,244,676 Katinka Domotorffy 547,720,210 22,478,879 John A. Hill 548,926,132 21,272,957 Paul L. Joskow 548,318,739 21,880,351 Kenneth R. Leibler 549,128,017 21,071,073 Robert E. Patterson 548,989,554 21,209,535 George Putnam, III 548,805,405 21,393,685 Robert L. Reynolds 549,170,754 21,028,335 W. Thomas Stephens 548,523,544 21,675,546 A proposal to approve a new management contract between the fund and Putnam Management was approved as follows: Votes for Votes against Abstentions Broker non-votes 12,689,510 421,749 1,022,130 — A proposal to adopt an Amended and Restated Declaration of Trust was approved, with all funds of the Trust voting together as a single class, as follows: Votes for Votes against Abstentions Broker non-votes 507,595,281 19,452,349 43,151,459 — All tabulations are rounded to the nearest whole number. 18Putnam VT Investors Fund About the Trustees Putnam VT Investors Fund19 *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2014, there were 116 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Michael J. Higgins (Born 1976) James P. Pappas (Born 1953) Executive Vice President, Principal Executive Vice President, Treasurer, and Clerk Vice President Officer, and Compliance Liaison Since 2010 Since 2004 Since 2004 Manager of Finance, Dunkin’ Brands Director of Trustee Relations, (2008–2010); Senior Financial Analyst, Old Putnam Investments and Steven D. Krichmar (Born 1958) Mutual Asset Management (2007–2008); PutnamManagement Vice President and Principal Financial Officer Senior Financial Analyst, Putnam Investments Since 2002 (1999–2007) Mark C. Trenchard (Born 1962) Chief of Operations, Putnam Investments and Vice President and BSA Compliance Officer Putnam Management Janet C. Smith (Born 1965) Since 2002 Vice President, Principal Accounting Officer, Director of Operational Compliance, Robert T. Burns (Born 1961) and Assistant Treasurer Putnam Investments and Vice President and Chief Legal Officer Since 2007 Putnam Retail Management Since 2011 Director of Fund Administration Services, General Counsel, Putnam Investments, Putnam Investments and Nancy E. Florek (Born 1957) Putnam Management, and PutnamManagement Vice President, Director of Proxy Voting and Putnam RetailManagement Corporate Governance, Assistant Clerk, and Susan G. Malloy (Born 1957) Associate Treasurer Robert R. Leveille (Born 1969) Vice President and Assistant Treasurer Since 2000 Vice President and Chief Compliance Officer Since 2007 Since 2007 Director of Accounting & Control Chief Compliance Officer, Services, Putnam Investments and Putnam Investments, Putnam Management, PutnamManagement and Putnam Retail Management The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. 20 Putnam VT Investors Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2014, are available in the Individual Investors section of putnam.com and on the Securities and Exchange Commission’s (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Liaquat Ahamed Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Manager 1-800-225-1581 Charles B. Curtis Putnam Investments Limited Robert J. Darretta 57–59 St James’s Street Custodian Katinka Domotorffy London, England SW1A 1LD State Street Bank and Trust Company John A. Hill Paul L. Joskow Marketing Services Legal Counsel Kenneth R. Leibler Putnam Retail Management Ropes & Gray LLP Robert E. Patterson One Post Office Square George Putnam, III Boston, MA 02109 Independent Registered Robert L. Reynolds Public Accounting Firm W. Thomas Stephens PricewaterhouseCoopers LLP The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT Investors Fund21 This report has been prepared for the shareholders H516 of Putnam VT Investors Fund. VTAN012292434 2/15 Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In July 2013, the Code of Ethics of Putnam Investment Management, LLC was amended. The changes to the Code of Ethics were as follows: (i) eliminating the requirement for employees to hold their shares of Putnam mutual funds for specified periods of time, (ii) removing the requirement to preclear transactions in certain kinds of exchange-traded funds and exchange-traded notes, although reporting of all such instruments remains required; (iii) eliminating the excessive trading rule related to employee transactions in securities requiring preclearance under the Code; (iv) adding provisions related to monitoring of employee trading; (v) changing from a set number of shares to a set dollar value of stock of mid- and large-cap companies on the Restricted List that can be purchased or sold; (vi) adding a requirement starting in March 2014 for employees to generally use certain approved brokers that provide Putnam with an electronic feed of transactions and statements for their personal brokerage accounts; and (vii) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds’ amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees December 31, 2014	$34,723	$ — $5,578	$ — December 31, 2013	$34,486	$ — $3,961	$ — For the fiscal years ended December 31, 2014 and December 31, 2013, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $567,643 and $153,961 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
